Citation Nr: 1812334	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-10 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to December 1966, and from September 1969 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO in Phoenix, Arizona.  

In December 2016, the Veteran testified from the RO in Phoenix, Arizona, at a Board Videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  The hearing transcript has been associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2017).  Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48   (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 
40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Department of Defense has also confirmed to VA that Agent Orange was used along the DMZ in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the Department of Defense, there was no indication that herbicides were sprayed in the DMZ itself. Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows: A veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2) (2017).

Non-Hodgkin's lymphoma is one of the diseases deemed associated with herbicide exposure under VA regulation.  38 C.F.R. § 3.309(e).  As such, non-Hodgkin's lymphoma is a disability for which presumptive service connection based exposure to herbicides may be granted.  

Service Personnel Records

The Veteran contends that service connection for the currently diagnosed non-Hodgkin's lymphoma is warranted because he was exposed to herbicides during service.  Specifically, at the December 2016 Board hearing, the Veteran testified to exposure to Agent Orange from approximately 1969 to 1970 while stationed at Camp Hartell in Korea.  The Veteran also testified to herbicide exposure in Vietnam while on 45-days of temporary duty.  See December 2016 Board hearing transcript.  

Service personnel records reflect that the Veteran served in Korea from approximately November 1969 to December 1970.  In addition, a service personnel record from December 1970 specifically reflects that the Veteran was stationed in Korea at Camp Hartell.  The Veteran's military occupational specialty for the active duty period from September 1969 to December 1970 was a general supply specialist.  See DD Form 214.  

The service personnel records reflect that the Veteran was stationed in Korea from approximately November 1969 to December 1970; however, the AOJ has not taken the appropriate steps to verify the Veteran's claimed exposure to herbicide agents, to include the claimed temporary duty in Vietnam.  For this reason, the Joint Services Records Research Center (JSRRC) should be contacted for the purpose of obtaining the unit history of the Veteran's unit while stationed in Korea and/or Vietnam for the period from approximately November 1969 to December 1970 to attempt to corroborate the Veteran's claimed herbicide exposure.  The National Personnel Research Center (NPRC) should also be contacted for the purpose of obtaining any morning reports dated from November 1969 to December 1970 that reflect any travel by the Veteran to Vietnam.  As such, the Board finds that further development is warranted to attempt to confirm the claimed herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to contacting the JSRRC, contact the NPRC and/or other appropriate unit records depository and research agency and request that it obtain and associate with the claims file copies of unit histories and morning reports for the unit with which the Veteran served for the second period of service from September 1969 to December 1970.  All attempts should be documented in the claims file.

2.  The AOJ should send a request to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during the period of service from September 1969 to December 1970 based on the information of record, to include the claimed 45-days of temporary duty in Vietnam.  If this event cannot be verified, that outcome should be stated.

3.  All documentation of such efforts and responses should be added to the electronic file.  Also, follow any recommendations provided by the NPRC and/or JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the electronic file.

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

